Citation Nr: 0000106	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-23 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right knee meniscectomy and anterior 
collateral ligament insufficiency, currently evaluated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to November 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from an April 1995 rating decision of 
the RO.  

In a rating decision of July 1997, the RO assigned an 
increased rating of 30 percent for the service-connected 
right knee disability on the basis of "severe" recurrent 
subluxation or lateral instability, effective on November 11, 
1992.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's right knee disability is shown to be 
manifested by current x-ray findings of degenerative joint 
disease with related pain, but demonstrated functional 
limitation of a noncompensable degree; however, more than 
related severe lateral instability or recurrent subluxation 
is not shown.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected right knee disability on 
the basis of instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Code 5257 (1999).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected right knee disability on the 
basis of resulting arthritis and functional loss due to pain 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a including Diagnostic Codes 5003, 5010, 5258, 
5259, 5260, 5261 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran contends that his right knee condition is more 
disabling than as currently rated.  The veteran was initially 
afforded a VA examination in February 1995.  At that time, 
the veteran presented with complaints of right knee pain and 
swelling with occasional giving way and frequent popping.  
During the physical examination, the veteran demonstrated 
tenderness to palpation over the medial aspect of the right 
knee; however, no swelling, deformity, quadriceps muscle 
atrophy or instability was noted.  

The range of motion was recorded as flexion to 110 degrees, 
with some pain, and extension to 0 degrees.  The veteran was 
also noted to have moderate strength with flexion and 
extension of the right lower extremity and flexion of the 
right thigh.  The final diagnoses included those of status 
post torn right medial meniscus, by history; status post 
arthroscopic surgery x 2 for removal of meniscus, by history; 
persistent right knee pain, by history, and tenderness on 
physical examination; slightly abnormal gait and limitation 
of motion of the right knee; and rule out degenerative joint 
disease and other abnormalities of the right knee.  

The veteran subsequently testified at a hearing at the RO in 
March 1997 as to the symptoms he was experiencing in relation 
to his right knee disability, which included recurrent 
dislocation, lateral instability such that he had to wear a 
brace for support, almost constant significant pain, 
limitation of motion and occasional swelling.  He also stated 
that he experienced difficulty ascending and descending 
stairs, as well as standing and sitting for long periods of 
time.  

Subsequent to the hearing, the veteran was afforded a second 
VA examination in July 1997.  Subjective complaints at the 
time of this examination included feelings of pain, described 
as a constantly present mild pain with flare-ups occurring 
every three to four days and occasional giving way.  
According to the veteran, during a flare-up of his right knee 
pain, he would experience swelling and would be unable to 
move.  He further explained that he would be unable to get 
back up after bending his knee during one of these episodes.  
Additional complaints included an inability to bend his knee 
for periods longer than 5 minutes in duration and a grinding 
sensation in the kneecap.  

The VA examination of the right knee showed no swelling or 
deformity; however, there was tenderness along the joint 
line, medially.  In addition, the veteran was reported to 
have significant pain on movement of the knee.  Flexion was 
indicated from 0 to 130 degrees and extension from 130 to 0 
degrees with minimal crepitus noted.  No instability was 
demonstrated; however, measurement of the circumference of 
the thighs revealed the right side to be 1 cm less than on 
the left.  X-ray studies of the right knee were reported to 
be normal.  The final diagnosis was that of medial meniscal 
tear of the right knee with significant pain on motion.  

The veteran was subsequently afforded another VA examination 
in February 1999.  At that time, he presented with complaints 
of virtually constant pain about the right knee.  He also 
reported experiencing occasional swelling and giving way.  He 
continued to wear a brace for relief.  His pain was stated to 
be exaggerated by walking over half a mile, stair climbing, 
stooping or kneeling.  The examination revealed no swelling, 
redness, deformity or effusion.  He was noted to have full 
extension and approximately 135 degrees of flexion.  No 
instability was demonstrated; however, he did have diffuse 
tenderness about the joint.  The final impression was that of 
early degenerative arthritis, right knee.  The examining 
physician further commented that the veteran might experience 
some decreased endurance due to pain.  He explained that this 
was evident by his feelings of pain after walking half a 
mile.  He found no evidence of abnormal movement, however, 
and no signs of increased fatigability.  Furthermore, 
additional loss of motion could not be quantified.  


II.  Analysis

The Board finds that the veteran's claim for increased 
compensation benefits for his service-connected right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
bilateral knee disorders.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's right knee disability is currently evaluated as 
30 percent disabling for severe, recurrent subluxation or 
lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which is the maximum evaluation available under that 
Code.  

However, the Board notes that, in July 1997, the Office of 
General Counsel of VA issued a Precedent Opinion which 
provided that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (Jul. 24, 1997).  Here, the 
medical evidence indicates that the veteran has arthritis of 
the right knee.  Thus, a separate, compensable rating 
pursuant to Diagnostic Code 5003 may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003, establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  A 10 
percent evaluation requires limitation of extension to 10 
degrees or limitation of flexion to 45 degrees; a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Full range of motion 
of the knee is measured from 0 degrees to 140 degrees in 
flexion and extension.  38 C.F.R. § 4.71, Plate II.  

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the right knee 
would not be compensable.  At the most recent VA examination 
in February 1999, extension of the knee was performed to 0 
degrees, and flexion was limited to no more than 135 degrees.  
Consequently, the Board must address whether the veteran's 
right knee disability warrants additional compensation 
pursuant to 38 C.F.R. § 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  See DeLuca v 
Brown, 8 Vet. App. 202 (1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  The Board 
finds, therefore, that a rating of 10 percent is warranted 
for the demonstrated right knee functional loss pursuant to 
Diagnostic Codes 5003, 5260 and 5261, as well as 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

In sum, the Board concludes that the right knee disability 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately pursuant to Diagnostic 
Codes 5003 and 5257, respectively.  An evaluation of 10 
percent for arthritis of the veteran's right knee is 
warranted pursuant to Diagnostic Code 5003 and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, in light of the veteran's painful motion 
shown to be of a noncompensable degree.  

Furthermore, the preponderance of the evidence is against an 
evaluation greater than 30 percent for disability affecting 
the right knee rated on the basis of any instability or 
recurrent subluxation pursuant to Diagnostic Code 5257.  



ORDER

An increased rating greater than 30 percent for the service-
connected right knee disability due to instability or 
recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
right knee disability with resulting arthritis and functional 
loss due to pain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

